Citation Nr: 1733544	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO. 10-40 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Service connection for an acquired psychiatric disorder, to include anxiety disorder, major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to January 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for an anxiety disorder. The Veteran timely appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for, among other things, an anxiety disorder in March 2009. That claim was denied by the RO in a rating decision dated August 2009.

Since the August 2009 RO decision, the Veteran has pursued the appellate process, filing a Notice of Disagreement (NOD) in September 2009; an appeal in September 2010; and, various Statements in Support of Claim.

A hearing before a Decision Review Officer at the RO was held in January 2015. The Veteran disclosed to the Decision Review Officer that he was a victim of military sexual trauma (MST) while in service; that he did not report the assault because he was embarrassed; and that he believes this to be the cause of his PTSD. 

On February 2, 2016, the RO issued a Supplemental Statement of the Case (SSOC) that continued to deny service connection for an acquired psychiatric disorder, to include anxiety disorder, major depressive disorder and PTSD.

After the issuance of the SSOC, the appeal was then certified to the Board on March 2, 2016. However, the Veteran later submitted additional, pertinent evidence that was added to the electronic claims file. Specifically, the Veteran has submitted letters from his treating counselor at the South Bend Vet Center, dated in January 2016 and May 2017, that address his diagnosis and contentions. The Board finds that this new evidence is pertinent evidence regarding his claim. See 38 C.F.R. § 19.31 (2016) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued). 

The Board wrote to the Veteran and asked if he wished to waive AOJ review of this evidence, and the Veteran replied, on August 1, 2017, that he wants the Board to remand his case back to the AOJ for review of the additional evidence that was submitted. See 38 C.F.R. § 20.1304 (c) (2016). Therefore, the Board finds that a remand for AOJ review of this evidence is required. See 38 C.F.R. § 19.31 . 

The Board further notes that with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, the present case, which involves allegations of a personal assault (the alleged sexual assault of the Veteran by fellow soldiers), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains. See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999). As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5 of the VA Adjudication Procedures Manual (M21-1), personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking. Id. Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998). The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, review of the record reflects that the Veteran has not been sufficiently apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident. As such, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the M21-1, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5.

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim; those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award). 

To the extent that the case is being remanded, the Board also finds that a new VA examination must be obtained. 

The record reflects that the Veteran only recently disclosed MST, and he provided additional medical evidence that suggests his MST is the cause of his PTSD, for which he is receiving treatment at the South Bend Vet Center in South Bend, Indiana. As it appears the January 2011 and January 2016 VA examinations in this case did not address the Veteran's treatment at the South Bend Vet Center for his reported MST, to include the January 2016 and May 2017 letters from his treating counselor, the Board finds that a remand for a new VA examination is required. Once the VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided. Barr v Nicholson, 21 Vet. App. 303 (2007). Therefore, on remand the AOJ must obtain an additional medical opinion by a qualified VA examiner to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include anxiety disorder, major depressive disorder and PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the South Bend Vet Center any available medical records not currently of record pertaining to the Veteran's evaluation or treatment at that facility, following the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. If any records sought are determined to be unavailable, notify the Veteran of that fact pursuant to 38 C.F.R. § 3.159(e).

2. Send the Veteran a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault. See 38 C.F.R. § 3.159 (2016). The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to this claim of service connection insofar as it encompasses a claim for PTSD based on military sexual trauma. The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(5). All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.

3. Develop the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the VA Adjudication Procedures Manual Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5. In this respect, request from the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged incident, to include any other evidence corroborating the incident. The Veteran must also be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.

Prepare a letter asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor. Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority must be sought. All lay statements or investigative reports maintained by the service department relating to the Veteran must also be sought.

Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished. If the search for corroborating information leads to negative results, this must be documented in the claims file. Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

4. The AOJ must schedule the Veteran for a VA examination to determine the current diagnosis and etiology of any psychiatric disorder found to be present, to include anxiety disorder, major depressive disorder, and PTSD. The entire claims file, including this remand, should be made available to the examiner.

The examiner must identify each psychiatric disorder experienced by the Veteran and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disability had its onset in service or is otherwise related to service. 

Specifically regarding the Veteran's allegations of MST, the examiner must provide discussion as to whether it is at least as likely as not that the Veteran currently experiences PTSD in light of his contentions regarding the in-service sexual assault, along with any other evidence submitted or obtained pursuant to this remand. The examiner must further discuss the post-service diagnoses of PTSD in the context of any negative opinion. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

5. Then, after reviewing the VA examination results, as well as the evidence submitted by the Veteran after the issuance of the February 2016 SSOC, the AOJ should readjudicate the claim on appeal. If any decision is adverse to the Veteran, the AOJ should issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




